            6:18-cv-02429-TMC      Date Filed 11/20/18     Entry Number 11      Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENVILLE DIVISION


Jason J. Raddenbach,
                                                         Civil Action No. 6:18­CV­02429
                                         Plaintiff,
                             v.
                                                                        ANSWER
eTailz, Inc.,

                                       Defendant.


            Defendant, eTailz, Inc., respectfully answers the Complaint of Jason J. Raddenbach

("Plaintiff') in paragraphs that correspond to those set forth in Plaintiffs Complaint. Defendant

reserves the right to assert other affirmative and/or additional defenses and/or to otherwise

supplement this Answer upon discovery of facts or evidence rendering such action appropriate.

     1.       Defendant admits that the Complaint asserts a cause of action for trademark

infringement. Defendant either affirmatively denies or lacks sufficient information to admit or

deny the remaining allegations contained in this paragraph and, therefore, denies the same.

     2.       Upon information and belief, admitted.

     3.       The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

     4.       Upon information and belief, Plaintiff is the owner of record of U.S. Trademark

Registration No. 4039986.

     5.       Upon information and belief, admitted.

     6.       Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.




1889602vl
         6:18-cv-02429-TMC       Date Filed 11/20/18     Entry Number 11      Page 2 of 7




    7.      Upon information and belief, admitted.

    8.      Denied.

    9.      Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

    10.     Defendant admits that it is organized and existing under the laws of the State of

Washington. Defendant denies that it has used the Mark (as defined in the Complaint) to

advertise its competitive product.

    11.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

    12.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

    13.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessaiy; denied.

    14.     Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

    15.     Upon information and belief, Plaintiff is the owner of record of U.S. Trademark

Registration No. 4039986.

    16.     Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

    17.     Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same. Defendant further responds that Attachment

A speaks for itself.      Therefore, Defendant craves reference to Attachment A (without




!S89602vl
                                                  2
         6:18-cv-02429-TMC         Date Filed 11/20/18   Entry Number 11       Page 3 of 7




admission to its authenticity and/or accuracy) and denies any allegations inconsistent with

Attachment A.

    18.      Upon information and belief, Plaintiff has never affirmatively granted Defendant a

license or permission to use the Smoke Pencil name.

    19.      Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

    20.      Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same. Defendant further responds that Attachment

B speaks for itself.       Therefore, Defendant craves reference to Attachment B (without

admission to its authenticity and/or accuracy) and denies any allegations inconsistent with

Attachment B.

    21.      Denied.

    22.      Upon information and belief, admitted.

    23.      Denied.

    24.      Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

    25.      Admitted.

    26.      Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

                                 Plaintiffs First Cause Of Action

    27.      To the extent not inconsistent with the below paragraphs, Defendant incorporates

the above allegations and denials as if fully set forth herein.




1889602v 1
                                                  3
        6:18-cv-02429-TMC         Date Filed 11/20/18    Entry Number 11      Page 4 of 7




    28.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

    29.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

    30.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

    31.     Defendant admits that the phrase "Smoke Pencil" accidentally appeared on the

packaging of Defendant's DRAGON PUFFER branded goods as the result of the actions of a

third party and that such appearance occurred unbeknownst to Defendant. Defendant further

alleges that once information regarding this appearance of "Smoke Pencil" was brought to

Defendant's attention, corrective action was promptly taken.

    32.     Denied.

    33.     Denied.

    34.     Defendant admits that its goods were sold and continue to be sold in interstate

commerce. Defendant denies the remainder of the allegations contained in this paragraph.

    35.     Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.

    36.     Upon information and belief, Plaintiff has never affirmatively granted Defendant a

license or permission to use the Smoke Pencil name. Defendant denies the remainder of the

allegations contained in this paragraph.

    37.     Denied.

    38.     Denied.

    39.     Denied.


1889602vl
                                                 4
        6:18-cv-02429-TMC         Date Filed 11/20/18    Entry Number 11       Page 5 of 7




    40.     Defendant either affirmatively denies or lacks sufficient infonnation to admit or deny

the remaining allegations contained in this paragraph and, therefore, denies the same.

    41.     Denied.

                               Plaintiffs Second Cause Of Action

    42.     To the extent not inconsistent with the below paragraphs, Defendant incorporates

the above allegations and denials as if fully set forth herein.

    43.     The allegations contained in this paragraph are legal in nature such that they do not

require a response. To the extent a response is necessary; denied.

    44.     The allegations contained in this paragraph are legal in nature such that they do not

require a response.

    45.     Denied.

    46.     Defendant admits that the phrase "Smoke Pencil" accidentally appeared on the

packaging of Defendant's DRAGON PUFFER branded goods as the result of the actions of a

third party and that such appearance occurred unbeknownst to Defendant. Defendant further

alleges that once information regarding this appearance of "Smoke Pencil" was brought to

Defendant's attention, corrective action was promptly taken.

    47.     Denied.

    48.     Denied.

    49.     Defendant admits that its goods were sold and continue to be sold in interstate

commerce. Defendant denies the remainder of the allegations contained in this paragraph.

    50.     Defendant lacks sufficient information to admit or deny the allegations contained in

this paragraph and, therefore, denies the same.




lS89602vl
                                                  5
         6:18-cv-02429-TMC       Date Filed 11/20/18       Entry Number 11     Page 6 of 7




    51.     Upon information and belief, Plaintiff has never affirmatively granted Defendant a

license or permission to use the Smoke Pencil name. Defendant denies the remainder of the

allegations contained in this paragraph.

    52.     Denied.

    53.     Defendant either affirmatively denies or lacks sufficient information to admit or deny

the remaining allegations contained in this paragraph and, therefore, denies the same.

    54.     Denied.

                                 For A First Affirmative Defense
                                    Failure To State A Claim

    1.      To the extent not inconsistent with the below allegations, Defendant incorporates the

above allegations and denials as if repeated fully herein.

    2.      One or more of Plaintiffs claims fail to state facts sufficient to constitute a claim

against Defendant for which relief may be awarded and, therefore, should be dismissed pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

    3.      Without limitation, Plaintiff alleges infringement of a mark registered on the

Supplemental Register, without alleging that the mark had acquired a secondary meaning or

distinctiveness at the time of the alleged infringement.

    4.      Without limitation, Plaintiff alleges infringement of a mark without alleging that the

parties' goods are being sold in the same geographic areas such that Plaintiff s trademark rights,

if any, may be enforced against Defendant.

                               For A Second Affirmative Defense
                                    Limitation Of Damages

    5.      To the extent not inconsistent with the below allegations, Defendant incorporates the

above allegations and denials as if repeated fully herein.



1889602vl
                                                  6
         6:18-cv-02429-TMC        Date Filed 11/20/18     Entry Number 11        Page 7 of 7




    6.      Plaintiff seeks "statutory damages," which are not available for violations of 15 U.S.C.

§ 1114 and/or 1125(a).




            WHEREFORE, having fully answered to the Complaint of Jason J. Raddenbach,

eTailz, Inc. prays that this Court dismiss Plaintiffs Complaint with prejudice, and that the Court

enter judgment in favor of the Defendant and enter an award of all costs, including reasonable

attorneys' fees to the Defendant.




                                                       Respectfully submitted,

                                                       /s/Hunter S. Freeman
                                                       Hunter S. Freeman, Federal I.D. No. 9313
                                                       McNair Law Finn, PA
                                                       Post Office Box 447
                                                       Greenville, SC 29602
                                                       Tel. (864) 271­4940
                                                       Fax (864)271­4015
                                                       hfreeman@mcnair.net


                                                       Attorneys for Defendant

Greenville, SC
November 20, 2018




1889602vl
                                                  7
